1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRETT JASON LAWRENCE,                    Case No.: 19-cv-1983-MDD
12                               Plaintiff,
                                              ORDER DENYING MOTION TO
13   v.                                       PROCEED IN FORMA PAUPERIS
14   ANDREW SAUL, Commissioner of
                                              [ECF No. 3]
     Social Security,
15
                               Defendant.
16
17        On October 15, 2019, Plaintiff Brett Jason Lawrence (“Plaintiff”) filed
18   this social security appeal pursuant to Section 205(g) of the Social Security
19   Act, 42 U.S.C. § 405(g), challenging the denial of his application for disability
20   insurance benefits and supplemental security income disability benefits.
21   (ECF No. 1). Plaintiff simultaneously filed a motion to proceed in forma
22   pauperis (“IFP”). (ECF No. 3). For the reasons set forth herein, the Court
23   DENIES WITHOUT PREJUDICE Plaintiff’s motion to proceed IFP.
24                                   DISCUSSION
25        All parties instituting any civil action, suit, or proceeding in a district
26   court of the United States, except an application for writ of habeas corpus,
27

                                              1
                                                                           19-cv-1983-MDD
1    must pay a filing fee of $400.1 See U.S.C. § 1914(a). An action may proceed
2    despite plaintiff’s failure to prepay the entire fee only if he is granted leave to
3    proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d
4    1176, 1177 (9th Cir. 1999). “To proceed [IFP] is a privilege not a right.”
5    Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965). A party need not be
6    completely destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours &
7    Co., 335 U.S. 331, 339-40 (1948). But “the same even-handed care must be
8    employed to assure that federal funds are not squandered to underwrite, at
9    public expense, either frivolous claims or remonstrances of a suitor who is
10   financially able, in whole or in part, to pull his own oar.” Temple v.
11   Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
12         As such, “the facts as to [an] affiant's poverty” must be stated “‘with
13   some particularity, definiteness, and certainty.’” United States v. McQuade,
14   647 F.2d 938, 940 (9th Cir. 1981) (quoting Jefferson v. United States, 277
15   F.2d 723, 725 (9th Cir. 1960)). “It is important for litigants applying to
16   proceed without prepaying fees and costs to accurately and honestly report
17   their income, assets, and expenses[.]” Archuleta v. Arizona, No. CV 19-05466
18   PHX CDB, 2019 U.S. Dist. LEXIS 186262, at *1 (D. Ariz. Oct. 25, 2019). An
19   applicant must "[c]omplete all questions" in his application and "not leave
20   any blanks[.]" Id.
21         Here, Plaintiff states he receives “food stamps” as his sole monthly
22   income, but does not indicate the amount he receives in stamps. (ECF No. 3
23
24
25
     1In addition to the $350.00 statutory fee, civil litigants must pay an additional
26   administrative fee of $50.00. See 28 U.S.C. § 1914(b) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. June 1, 2016)). The additional $50.00
27   administrative fee does not apply to persons granted leave to proceed IFP. Id.

                                                  2
                                                                                  19-cv-1983-MDD
1    at 2).2 Plaintiff is presently unemployed and has been unemployed for at
2    least the past two years. (Id.). He reports not having any bank accounts,
3    savings, assets, or liabilities, and does not expect that to change in the
4    coming year. (ECF No. 3). Plaintiff states he has no expenses of any kind,
5    and no persons who rely on him for support. (Id.). Plaintiff did not provide
6    any information that will help explain why he cannot pay the costs of these
7    proceedings. (Id. at 5). Without further explanation, the Court cannot
8    determine whether Plaintiff has the ability to pay fees and costs. See Aceves
9    v. United States, No. 18cv2380-LAB (KSC), 2019 U.S. Dist. LEXIS 48321, at
10   *1 (S.D. Cal. Mar. 21, 2019) (denying IFP where Plaintiff reported “0” or
11   “N/A” in response to almost every question and failed to provide any
12   information explaining his inability to pay the costs of the proceedings).
13         Accordingly, the Court DENIES WITHOUT PREJUDICE Plaintiff’s
14   motion to proceed IFP. On or before November 20, 2019, Plaintiff must
15   either pay the requisite filing fee or file a renewed motion to proceed IFP.
16         IT IS SO ORDERED.
17   Dated: November 5, 2019
18
19
20
21
22
23
24
25
26
     2All pincite page references refer to the automatically generated ECF pagination, not the
27   page number in the original document.

                                                 3
                                                                                 19-cv-1983-MDD
